DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/25/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 94, 96, and 116.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to because Figures 1 and 2 include photographic images with heavy shading that render the elements of the assembly difficult to discern. Although not required, the use of a computer-aided drawing program to produce black-and-white line drawings is recommended to ensure adequate clarity. Additionally, Fig. 33 is objected to because reference character 100 is incorrectly pointed to slot 106, and slot 106 is incorrectly distinguishing bottom wall 100. See annotated fig. 33 below.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    821
    906
    media_image1.png
    Greyscale


Claim Objections
The claims are replete with minor grammatical errors or inconsistent claim terms, some non-limiting examples include the following:
Claim 1 line 3 reads “a front member a rear member” and should be changed to “a front member, a rear member”.
Claim 6 line 1 reads “includes a top member that” and should be changed to “includes the top member which”.
Claim 7 line 1 reads “includes a bottom member that” and should be changed to “includes the bottom member which”.
Claim 8 line 1 reads “includes a top member and a bottom member that” and should be changed to “includes the top member and the bottom member which”.
Claim 10 lines 1-2 reads “a bottom member” and should be changed to “the bottom member”.
Claim 11 line 1 reads “a bottom member” and should be changed to “the bottom member”.
Claim 12 line 2 reads “in internal member” and should be changed to “the internal member”.
Claim 16 line 1 reads “an open position” but should read “the open position”.
Claim 22 line 2 reads “the vehicle” but should read “a vehicle”.
Claim 28 line 1 reads “an open position” but should read “the open position”.
Appropriate correction is required. It is up to the applicant to find and correct all issues similar to those listed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation “is not attached” on lines 1-2. This is unclear to the examiner because the top member is found to be attached to the vehicle via the fixed screen. This is interpreted as not directly attached.
Claim 7 recites the limitation “is not attached” on lines 1-2. This is unclear to the examiner because the bottom member is found to be attached to the vehicle via the fixed screen. This is interpreted as not directly attached.
Claim 8 recites the limitation “is not attached” on line 2. This is unclear to the examiner because the top member and bottom member are found to be attached to the vehicle via the fixed screen. This is interpreted as not directly attached.
Claim 18 recites the limitation “is not attached” on lines 1-2. This is unclear to the examiner because the top member is found to be attached to the vehicle via the fixed screen. This is interpreted as not directly attached.
Claim 19 recites the limitation “is not attached” on line 2. This is unclear to the examiner because the bottom member is found to be attached to the vehicle via the fixed screen. This is interpreted as not directly attached.
Claim 20 recites the limitation “is not attached” on line 2. This is unclear to the examiner because the top member and bottom member are found to be attached to the vehicle via the fixed screen. This is interpreted as not directly attached.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20, and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianyue (CN 109305019A).
Regarding claim 13, Jianyue teaches (figs. 1-2) a sliding screen door system (as shown in fig. 1), comprising: a fixed screen frame (3); the fixed screen frame (3) configured and arranged (intended use) for connecting to an opening (fig. 1) of an enclosure (the vehicle); a first linear slide (top rail in which the sliding frame 2 slides); the first linear slide connected to the fixed screen frame (the slide must be connected to the fixed screen because they are both connected to the vehicle); a sliding screen frame (2); the sliding screen frame (2) connected to the first linear slide (the sliding frame slides in the top rail); wherein the sliding screen frame (2) slides between an open position and a closed position (see screenshot from page 12 of the attached reference above);  wherein when the fixed screen frame (3) is connected to the opening (1) and the sliding screen frame (2) is in the open position (when it is slid behind the fixed frame), access is provided into the enclosure through the opening; wherein when the fixed screen frame (3) is connected to the opening and the sliding screen frame (2) is in the closed position (as shown in fig. 1), access into the enclosure thought the opening is prevented. 
Regarding claim 14, Jianyue teaches (figs. 1-2) that the sliding screen frame (2) is suspended (via the rails) relative to the fixed screen frame (3) by connection of the sliding screen frame (2) to the first linear slide (top rail).
Regarding claim 15, Jianyue teaches (figs. 1-2) that the first linear slide (top rail) facilitates sliding movement of the sliding screen frame (2) relative to the fixed screen frame (3, see screenshot above from the reference).
Regarding claim 16, Jianyue teaches (figs. 1-2) that in an open position (when the sliding frame is slid behind the fixed frame), the sliding screen frame (2) overlaps the fixed screen frame (3).
	Regarding claim 17, Jianyue teaches (figs. 1-2) a second linear slide (the bottom rail), the second linear slide connected to the fixed screen frame (2, fig. 1), the second linear slide connected to the sliding screen frame (2, fig. 2), wherein the first and second linear slides (top and bottom rails) facilitated sliding movement of the sliding screen frame (2) relative to the fixed screen frame (3, see screenshot above).
Regarding claim 18, Jianyue teaches (figs. 1-2) teaches that the sliding screen frame (2) includes a top member (a section of the actual screen that is several inches below the upper track) that is not directly attached to the vehicle (this portion is only indirectly attached).
Regarding claim 19, Jianyue teaches (figs. 1-2) that the sliding screen frame (2) includes a bottom member (a section of the actual screen that is several inches above the lower track) that is not directly attached to the vehicle (this portion is only indirectly attached).
Regarding claim 20, Jianyue teaches (figs. 1-2) teaches that the sliding screen frame (2) includes a top member (a section of the actual screen that is several inches below the upper track), and a bottom member (a section of the actual screen that is several inches above the lower track) that are not directly attached to the vehicle (this portion is only indirectly attached).
Regarding claim 22, Jianyue teaches (figs. 1-2) a movable member (the screen material itself) connected to a bottom member of the sliding screen frame (as shown in fig. 2), wherein the movable member (the screen material itself) moves inward (the screen material itself will have some play when something pushes up against it) when a door of the vehicle is closed thereby preventing the sliding screen door system from being damaged when the door of the vehicle is closed (functional language).
Regarding claim 23, Jianyue teaches (figs. 1-2) that the first linear slide (the top rail) is connected to the fixed screen frame (3) between a top member (the top section of the frame) and a bottom member (the bottom section of the frame) of the fixed screen frame (the middle bar on the fixed screen frame in figure 2 is between the top and bottom members of the fixed screen frame, and is indirectly connected to the first linear slide).
Regarding claim 24, Jianyue teaches (figs. 1-2) that the first linear slide (the top rail) is connected to the sliding screen frame (2) between a top member (the top section of the frame) and a bottom member (the bottom section of the frame) of the fixed screen frame (the middle bar 22 on the sliding screen frame in figure 2 is between the top and bottom members of the fixed screen frame, and is indirectly connected to the first linear slide).
Regarding claim 25, Jianyue teaches (figs. 1-2) a sliding screen door system (as shown in fig. 1), comprising: a fixed screen frame (3); the fixed screen frame (3) configured and arranged (intended use) for connecting to an opening (fig. 1) of an enclosure (the vehicle); a sliding screen frame (2), wherein the sliding screen frame (2) slides between an open position and a closed position (see screen shot from page 12 of the attached reference above), wherein the fixed screen frame (3) is connected to the opening (1) and the sliding screen frame (2) is in the open position (when it is slid behind the fixed frame), access is provided into the enclosure through the opening; wherein when the fixed screen frame (3) is connected to the opening and the sliding screen frame (2) is in the closed position (as shown in fig. 1), access into the enclosure thought the opening is prevented, a movable member (the screen material itself) connected to a bottom member of the sliding screen frame (as shown in fig. 2), wherein the movable member (the screen material itself) is configured to more inward (the screen material itself will have some play when something pushes up against it) when a door of the enclosure is closed thereby preventing the sliding screen door system from being damaged when the door of the enclosure is closed (functional language).
Regarding claim 26, Jianyue teaches (figs. 1-2) that the sliding screen frame (2) is suspended (via the rails) relative to the fixed screen frame (3) by connection of the sliding screen frame (2) to a first linear slide (top rail) that is connected to the fixed screen frame (3).
Regarding claim 27, Jianyue teaches (figs. 1-2) a first linear slide (the top rail) and a second linear slide (the bottom rail) connected to the fixed screen frame (3, fig. 1) and the sliding screen frame (2), wherein the first and second linear slides facilitate movement of the sliding screen frame (2) relative to the fixed screen frame (3, see screenshot above).
Regarding claim 28, Jianyue teaches (figs. 1-2) that in the open position (when the sliding screen is slid to allow someone entry), the sliding screen frame (2) overlaps the fixed screen frame (3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jianyue (CN 109305019A).
Regarding claim 1, Jianyue teaches (figs. 1-2) a sliding screen door system for a vehicle (as shown in fig. 1), comprising: a fixed screen frame (3); the fixed screen frame having a front member (the frame portion on the right) a rear member (the frame portion on the left), a top member (fig. 2) and a bottom member (fig. 2), a first cross member (in the middle of the fixed screen frame); the fixed screen frame (3) connected to an opening of the vehicle (fig. 1); a first linear slide (top rail in which the sliding frame 2 slides); the first linear slide connected to the fixed screen frame (the slide must be connected to the fixed screen frame because they are both connected to the vehicle); a second linear slide (the bottom rail in which the sliding frame 2 slides); the second linear slide connected to the fixed screen frame (the slide must be connected to the fixed screen frame because they are both connected to the vehicle); a sliding screen frame (2); the sliding screen frame (2) having a front member (the right most edge), a rear member (the left most edge), a top member (the top), and a bottom member (the bottom), a first cross member (22); the first linear slide (the top rail) connected to the sliding screen frame (the sliding screen frame slides in this rail); the second linear slide (the bottom rail) connected to the sliding screen frame (the sliding screen frame slides in this rail); wherein the sliding screen frame slides between an open position and a closed position (see screenshot from page 12 of the attached reference below); wherein when in an open position access is provided into the vehicle through the opening (when sliding frame is open); wherein when in a closed position the opening in the vehicle is closed (when sliding frame is closed). Jianyue does not teach the fixed screen frame having a second cross member, and the sliding screen frame having a second cross member.

    PNG
    media_image2.png
    219
    1387
    media_image2.png
    Greyscale

The courts have held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art to modify Jianyue so that the fixed screen frame has a second cross member, and the sliding screen frame has a second cross member. This alteration provides the predictable and expected result of strengthening both of the frames with the additional supporting structure.
Regarding claim 2, modified Jianyue teaches (figs. 1-2) that the first linear slide (top rail) is connected to the first cross member of the fixed screen frame (the components are connected as they are all part of the vehicle); and the second linear slide (bottom rail) is connected to the second cross member of the fixed screen frame (the components are connected as they are all part of the vehicle).
	Regarding claim 3, modified Jianyue teaches (figs. 1-2) that the sliding screen frame (2) is suspended (via the rails) relative to the fixed screen frame (3) by connection of the sliding screen frame (2) to the first linear slide (top rail) and the second linear slide (bottom rail).
Regarding claim 4, modified Jianyue teaches (figs. 1-2) that the first linear slide (top rail) and second linear slide (bottom rail) facilitate sliding movement of the sliding screen frame (2) relative to the fixed screen frame (3, see screenshot above from the reference).
	Regarding claim 5, modified Jianyue teaches (figs. 1-2) that in an open position (when the sliding frame is slid behind the fixed frame), the sliding screen frame (2) overlaps the fixed screen frame (3).
	Regarding claim 6, modified Jianyue teaches (figs. 1-2) teaches that the sliding screen frame (2) includes a top member (a section of the actual screen that is several inches below the upper track) that is not directly attached to the vehicle (this portion is only indirectly attached).
Regarding claim 7, modified Jianyue teaches (figs. 1-2) that the sliding screen frame (2) includes a bottom member (a section of the actual screen that is several inches above the lower track) that is not directly attached to the vehicle (this portion is only indirectly attached).
	Regarding claim 8, modified Jianyue teaches (figs. 1-2) that the sliding screen frame (2) includes a top member (a section of the actual screen that is several inches below the upper track) and a bottom member (a section of the actual screen that is several inches above the lower track) that are not directly attached to the vehicle (they are only indirectly attached).
	Regarding claim 10, modified Jianyue teaches (figs. 1-2) a movable member (the screen material itself) connected to a bottom member of the sliding screen frame (as shown in fig. 2), wherein the movable member (the screen material itself) moves inward (the screen material itself will have some play when something pushes up against it) when a door of the vehicle is closed thereby preventing the sliding screen door system from being damaged when the door of the vehicle is closed (functional language).
Regarding claim 12, modified Jianyue teaches (fig. 1-2) that the first linear slide (top rail) includes an internal member (the top surface of the sliding frame), and external member (one wall of the rail) and a center member (a second wall of the rail), wherein the internal member, external member and center member slide with respect to one another (the internal member slides with respect to the external member and center member as required by the claim).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jianyue (CN 109305019A) in view of Catania (US 20060197357).
Regarding claim 9, modified Jianyue does not explicitly teach that the fixed screen frame and the sliding screen frame are curved when viewed from a front side or rear side.
	Catania teaches (figs. 1a and 1b) a sliding door system for a vehicle with fixed frame (15) and a sliding frame (12) that are curved when viewed from a front side or rear side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jianyue so that the fixed screen frame and the sliding screen frame are curved when viewed from a front side or rear side. This alteration provides the predictable and expected results of the frames matching the contours of the vehicle, providing a better close.

Regarding claim 21, Jianyue does not explicitly teach that the fixed screen frame and the sliding screen frame are curved when viewed from a front side or rear side.
	Catania teaches (figs. 1a and 1b) a sliding door system for a vehicle with fixed frame (15) and a sliding frame (12) that are curved when viewed from a front side or rear side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jianyue so that the fixed screen frame and the sliding screen frame are curved when viewed from a front side or rear side. This alteration provides the predictable and expected results of the frames matching the contours of the vehicle, providing a better close.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jianyue (CN 109305019A) in view of Liu (CN203846965).
	Regarding claim 11, Jianyue teaches a door sill (bottom of door frame in fig. 2) of the opening of a vehicle, but does not teach a kick plate connected to a bottom member of the sliding screen frame; wherein the kick plate overlaps a portion of a door sill of the opening of the vehicle.
	Liu teaches (fig. 4) a kick plate (4) connected to a bottom member of a screen frame (seen in fig. 4-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jianyue with the teachings of Liu by adding a kick plate connected to a bottom member of the sliding screen frame; so that the kick plate overlaps a portion of a door sill of the opening of the vehicle. This alteration provides the predicable and expected results of protecting the bottom portion of the sliding screen frame from unwanted damage.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jianyue (CN 109305019A) in view of KR20110008251.
Regarding claim 29, Jianyue does not teach a latch connected to the sliding screen frame and a detent connected to the fixed screen frame, wherein the latch is configured and arranged to engage the detent when the sliding screen frame is in the closed position.	
	KR20110008251 teaches (figs. 3 and 5) a latch (232) connected to a sliding screen frame (130) and a detent (112) connected to a fixed frame (110a), wherein the latch (232) is configured and arranged (intended use) to engage the detent when the sliding screen frame is in the closed position.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jianyue with the teachings of KR20110008251 by having a latch connected to the sliding screen frame and a detent connected to the fixed screen frame, wherein the latch is configured and arranged to engage the detent when the sliding screen frame is in the closed position. This alteration provides the predictable and expected results of the ability of locking the sliding screen frame in place, thus allowing more security to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/ABE MASSAD/Examiner, Art Unit 3634